Citation Nr: 1414549	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to an initial compensable rating for postconcussive syndrome with recurrent headaches.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from August 2006 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In relevant part, the RO denied entitlement to service connection for an upper back disability, bilateral pes planus, and posttraumatic stress syndrome, and granted entitlement to a postconcussive syndrome with recurrent headaches, assigning a noncompensable rating.  The Veteran perfected an appeal of these denials of service connection and the initial rating assigned to the postconcussive syndrome.

In June 2011, the Veteran testified before an RO Decision Review Officer (DRO) regarding the issue of entitlement to service connection for PTSD.  Subsequently, in an October 2011 rating decision, the RO granted service connection for PTSD.  Thus, this issue is no longer in appellate status.

The Veteran requested a hearing before the Board.  The Veteran cancelled this request and there is no indication that he has requested that the hearing be rescheduled.  Thus, the Board may proceed with adjudication of this appeal without providing a hearing.  See 38 C.F.R. § 20.704 (2013).

The RO last adjudicated the issues on appeal in a March 2011 Statement of the Case (SOC).  After this adjudication, the RO associated with the claims file a substantial amount of VA treatment records, to include in the electronic component of the Veteran's file, contained in Virtual VA.  As to the two issues adjudicated in this decision, these additional records are redundant and cumalitive of the evidence previously of file.  As they do not include new evidence relevant to these appeals, the Board finds that it can proceed with adjudication of these two claims without the Agency of the Original Jurisdiction (AOJ) having initial review of these treatment records.  38 C.F.R. § 20.1304 (2013).
The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the issues herein decided have been accomplished.

2.  The preponderance of the evidence weighs against a finding that the Veteran has had an upper back disability, other than that already service-connected, at any period under appeal.

3.  The service-connected postconcussive syndrome with recurrent headaches is not productive of cognitive or physical impairment; the Veteran's behavior symptoms are evaluated and considered under the diagnosis of PTSD that the RO granted on a separate basis; the Veteran's subjective headache symptoms do not interfere with work; the Veteran does not have prostrating headaches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for an initial compensable rating for postconcussive syndrome with recurrent headaches are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The claims before the Board involve ones for service connection and an initial higher rating.  After review, the Board finds that VA has provided notification letters adequate for each type of claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In an October 2010 letter, the Veteran was provided general notice regarding the assignment of effective dates and disability ratings.  In this letter, the RO notified the Veteran of the elements of service connection and how VA establishes disability ratings and effective dates.  Without regard to other notice letters sent, this letter met the notification requirements as to this appeal.  In addition, VA issued this letter prior to the November 2010 rating decision on appeal, and thus, the notification was timely.

Regarding VA's duty to assist, the Board finds that VA has also satisfied this duty.  The claims file contains service treatment records and VA treatment records.  Although cognizant that the service treatment records are not complete, here, the Board denies the claim for service connection for an upper back disability based on the lack of a disability other than that already service connected.  As to the service-connected postconcussive disability, the issue on appeal is current disability.  Thus, the lack of complete service treatment records does not prejudice this appeal.  

Review of September 2010 VA general examination reveals that it is adequate to address the issue of an upper back disability.  Review of this examination and the substantial VA treatment records of file reveals that there is no current disability.  On such a basis, the examiner did not need to provide an opinion regarding etiology as a valid claim requires current disability, as discussed below in greater detail.

Regarding the issue of entitlement to an initial compensable rating for postconcussive syndrome, the September 2010 VA general examination and the February 2011 VA Traumatic Brain Injury (TBI) examinations reveal consideration of the relevant symptoms.  The evidence of record provides adequate basis to consider the severity of the headaches experienced by the Veteran and whether there are behavior symptoms separate from those contemplated by service-connected PTSD.  As such, no further examinations are necessary.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Further, neither the Veteran nor the representative has maintained that any post-Board remand examinations was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  As VA has satisfied the duties to notify and assist, the Board will proceed to adjudicate the claims for service connection for a upper back disability and the claim for an initial higher rating for postconcussive syndrome.

II.  Service Connection:  Upper Back Disability

The Veteran asserts that he has an upper back disability related to service.  Service connection is currently in effect for thoracolumbar spine strain with lumbosacral spine degenerative disc disease with right lower extremity radiculopathy.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Review of the September 2010 VA general examination and the significant VA treatment records of file fails to reveal an orthopedic disability of the neck or other spine disability other than that contemplated by the service-connected spine disability.  That is, VA has already service connected the medical diagnosed spine disability.  Thus, there has not been a separate distinct upper back disability at any time during this appeal.  As such, direct service connection cannot be established.  See 38 C.F.R. § 3.303.  Further, as there is no diagnosed disability, service connection cannot be established on a secondary basis.  See 38 C.F.R. § 3.310.

The Board has also considered the Veteran's lay assertions but, to the extent he asserts that he has an upper back disability other than that service-connected, he has not been shown to possess the medical training or expertise to provide such a specific diagnosis himself, as it requires complex medical knowledge.  That is, the Veteran is certainly competent to describe symptoms of the spine, but he is not competent to distinguish between different disabilities of the spine.  Here, service connection is in effect for a spine disability, and other than disagreeing with the denial of the "upper back" claim he has not provided any statements regarding symptoms of a disability other than that which is already service connected.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007),  

As the preponderance of the competent evidence weighs against a finding that the Veteran has had an upper back disability other than that which is already service connected at any time under appellate review, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of a proof of present disability there can be no claim."); see also McClain v. Nicholson.

As the preponderance of the evidence weighs against the claim of entitlement to service connection of an upper back disability, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Rating for Postconcussive Syndrome with Recurrent Headaches

The Veteran asserts that his service connected disability warrants a compensable rating.  In the November 2010 rating decision, the RO granted service connection on the basis of residuals stemming from the Veteran being hit with a rock during service.  Neither the Veteran nor his representative, however, have asserted any specific symptomatology related to the postconcussive syndrome, other than headaches.  In an October 2011 rating decision, the RO granted entitlement to service connection for PTSD on the basis of other stressors.  The RO has rated all the Veteran's behavior symtpoms on the basis of the PTSD disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the Board has considered whether staged ratings are appropriate but, as discussed herein, finds that the symptomatology of the disability has been stable throughout the time period under consideration.  Therefore, the assignment of staged ratings is not warranted.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's disability has been considered under the rating criteria for TBI and that for migraine headaches.  Under the current rating, which became effective October 23, 2008 (prior to the Veteran's claim), Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id. 

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

In relevant part, a 0 is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are:  mild or occasional headaches, mild anxiety.  

A Note (1) provides that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Under Diagnostic Code 8100, also located in 38 C.F.R. § 4.124a, a compensable rating is assigned when there are characteristic prostrating attacks averaging one in 2 months over last several months.  A noncompensable rating is assigned when there are less frequent attacks.  Higher rating require more frequent attacks.  

In the September 2010 VA general medical examination, the examiner found that the symptom of the postconcussive syndrome was headaches, for which the Veteran took Tylenol.  The examiner also noted that the original injury was mild.  The examiner found that the syndrome had no effect on the Veteran's occupation and resulting work or on his usual daily activities.  The examiner described the headaches as painful and distracting, but not incapacitating.  The record indicates that the Veteran has been a fulltime student during these evaluations.

In an October 2010 record, a clinician noted that at present the syndrome caused headaches that could last hours and up to a day, two to three times a week.  The Veteran treated the headaches with hydration and Tylenol.  The Veteran reported that he had had nausea and vomiting occur with the headaches, but that in general the headaches were not incapacitating.  The Veteran was able to work through the headaches.  The Veteran did report tinnitus; service connection is separately in effect for tinnitus, for which a 10 percent rating is awarded.

In a December 2010 VA treatment record, a clinician, in detail, documented possible TBI symptoms, to include neurobehavioral symtpoms, assigning the symptoms numbers denoting severity.  After this thorough evaluation, the clinician opined that the Veteran had substantially, if not completely, recovered from the TBI and had no functional deficits due to the TBI.  The clinician found that other disabilities were responsible for the majority of the Veteran's symptoms and difficulties.  

In the February 2011 VA examination regarding the severity of the TBI, the examiner copied in the report the findings from prior testing regarding TBI.  He found that the Veteran did not exhibit a cognitive disorder due to military service.

Considering the relevant rating criteria as they apply to this disability, the Veteran has not reported and there is no other evidence of physical residuals of the postconcussive syndrome.  As to behavioral symptoms, the evidence of record clearly attributes this to a separately service-connected disability of PTSD, which was granted on a separate basis.  Thus, a separate rating based on the TBI criteria is not warranted and the rating assigned under the PTSD rating criteria is not in appellate status.  See 38 C.F.R. § 4.14.  As to cognitive symptoms, the evidence shows that the Veteran does not have residual cognitive disability, separate from that attributed to PTSD.  As noted, service connection is separately also in effect for tinnitus.  Thus, the only ratable symptom is headaches.  The evidence clearly shows that this symtpoms does not effect the Veteran's ability to work or complete activities of daily living.  Thus, a compensable rating is not warranted under Diagnostic Code 8045.

Although the Board has also considered whether a compensable rating is warranted under Diagnostic Code 8100, such a rating requires prostrating attacks occurring at least one in two months on average.  Here, the Veteran has noted that the headaches are not usually incapacitating.  Considering the symtpoms of the headaches and the descriptions in the medical reports, the preponderance of the evidence weighs against a finding that the headaches are prostrating.  In the VA examinations, the examiner has indicated that the headaches do not effect the Veteran's ability to work.  Although the Board has considered the Veteran's lay statements, the Veteran has not provided any specific symtpoms of this disability not also reported in the VA examinations.  For these reasons, the Board finds that a compensable schedular rating is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected postconcussive syndrome with recurrent headaches, with the established criteria found in the rating schedule.  The Board finds that the Veteran's disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate the severity and frequency of headaches.  The claims file does not otherwise indicate that extra-schedular referral is appropriate.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the preponderance of evidence is against a compensable disability rating for the postconcussive syndrome with recurrent headaches.  In denying a compensable rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for an upper back disability is denied.

An initial compensable rating for postconcussive syndrome with recurrent headaches is denied.


REMAND

Prior to adjudication of the claim for service connection for pes planus, VA must accomplish additional development.  See 38 C.F.R. § 19.9.

As discussed above, the claims file does not include the complete service treatment records.  The records available include an October 2005 service medical examination, completed prior to service, that indicates that the Veteran's feet were abnormal.  The Veteran has also acknowledged that he has pes planus prior to service.  In a June 2010 separation examination, the clinician found that the Veteran's feet were normal.

Only a few months later, in a September 2010 VA examination, the examiner diagnosed pes planus with right foot degenerative joint disease.  The examiner found that the Veteran would have some difficulty with prolonged weight bearing and high impact activities.  The examiner did not provide any opinion regarding the relationship of the disability to service.  In a December 2010 VA treatment record, a clinician documented that the Veteran reported that the Veteran disability was asymptomatic at the time he entered active military service, and that now, in short, the disability was more severe, with flare-ups.  In another December 2010 VA treatment record, a clinician noted that the Veteran was going to have a consult for a shoe prosthetic.

In the rating decision on appeal, the RO granted service connection for the right foot degenerative joint disease, based on it being a chronic disease developed within a year of separation from service, but denied the claim for bilateral pes planus on the basis that it pre-existed service and was not aggravated by service.  38 C.F.R. §§ 3.307, 3.309.  As pes planus is a distinct disability rated on different criteria, this appeal is still active despite the RO's grant of service connection for a right foot disability.

Regarding law and regulations relevant to this claim, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.

After review of this evidence, the Board finds that it must remand the appeal to allow for an examiner to provide an opinion regarding whether the disability was aggravated by service, as the prior examination did not prior the opinion needed to resolve this appeal.  In this regard, the Board finds sufficient evidence that the disability was noted upon entrance.  The question is whether it was permanently aggravated by service.  See 38 C.F.R. § 3.306.

The claims file currently contains treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska that the RO last updated on September 6, 2013.  Upon remand, the AMC should obtain updated VA treatment records.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any/all VA treatment records dated after September 6, 2013 from the Omaha VAMC.  If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159(e) regarding Federal records.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his bilateral pes planus.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition was aggravated by service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

A)  Does the Veteran have a current diagnosis of bilateral pes planus?

B)  If yes, it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing bilateral pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  Following completion of all indicated development, readjudicate the Veteran's claims for pes planus.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


